Citation Nr: 0003839	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-42 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, on a direct basis and as secondary to left 
leg and low back disorders.

3.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  

This case arises on appeal from a February 1993 rating 
decision by the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for a left leg disorder, a low back disorder, 
bilateral hearing loss, tinnitus and a bilateral shoulder 
disorder.  The RO also granted service connection for PTSD, 
evaluated as 30 percent disabling, and continued the 
assignment of a noncompensable disability rating for tinea 
versicolor of the shoulders, chest and back.  The veteran 
appealed the RO's decision to the Board.  A hearing officer 
awarded a 10 percent disability rating for tinea versicolor 
in December 1993, which was implemented by a January 1994 
rating decision.  In May 1998, a hearing was held before the 
undersigned Board member.  

In November 1998, the Board found that the claims for service 
connection for a left leg disorder, bilateral hearing loss, 
tinnitus and a bilateral shoulder disorder were not well 
grounded.  The Board also upheld the RO's decision concerning 
a 10 percent disability rating for tinea versicolor, and 
assigned a 50 percent disability rating for PTSD.  The claim 
for service connection for a low back disorder was remanded 
for further development.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).  

In August 1999, counsel for the veteran and VA filed a Joint 
Motion to Vacate and Remand the Board Decision, in Part, to 
Dismiss in Part, and to Stay Further Proceedings.  The 
parties moved the Court to vacate the portion of the November 
18, 1998, Board decision that found that the claims of 
entitlement to service connection for left leg and bilateral 
shoulder disorders were not well grounded and the portion of 
that decision which denied a rating in excess of 50 percent 
for PTSD.  The parties also moved to dismiss from the appeal 
the other three issues adjudicated in the November 1998 
decision.  The veteran did not take issue with the propriety 
of the Board's remand of the claim for service connection for 
a low back disorder.  An Order of the Court dated in 
September 1999 granted the joint motion.

The Board has recharacterized the issue concerning PTSD in 
order to comply with the opinion by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

Service connection for left leg and bilateral shoulder 
disorders

In the joint motion, the parties agreed that the veteran's 
claims were well grounded.  In order to ensure proper 
compliance with the law, applicable regulations, and 
precedent decisions of the Court, the Board finds that 
additional development of the evidentiary record is required.  

Service personnel records demonstrate that the veteran served 
as a combat medic during the Korean Conflict.  

Service medical records reveal that the veteran sprained his 
left ankle in May 1953.  He was walking in a company area and 
turned his ankle.  An x-ray of the left ankle was negative 
for a fracture.  The veteran was given a splint and placed on 
light duty until the swelling was gone.  On separation 
examination in May 1954, the veteran reported no serious 
injuries, operations or diseases.  He gave a history of a 
foot injury in May 1953.  Examination of the extremities and 
feet was normal.  

The veteran first claimed entitlement to service connection 
for left leg and bilateral shoulder disorders in February and 
September 1992, respectively, approximately 38 years 
following his separation from active service.  He has offered 
several statements on appeal, including that he injured his 
left leg in combat, i.e., that he suffered shell fragment 
wounds to his left leg; that he injured his left leg and 
ankle in a mortar attack when he fell approximately 15 feet 
after an explosion; that a mortar shell exploded near him and 
threw him in the air and when he landed, he sprained his left 
ankle; and that he injured his left leg during a mortar 
attack when he dove over a cliff to avoid incoming rounds.  
The veteran does not maintain that he injured his shoulders 
during active service.  Rather, he reported that they were 
injured many years after service in January 1987 and June 
1988 in a fall caused by his left leg and low back disorders. 

Postservice medical records show that the veteran injured his 
right shoulder in January 1987 when he fell on ice at his 
apartment complex.  He injured his left shoulder in June 1988 
when he slipped on liquid wax on the floor at a  hospital.  
Pertinent diagnoses included rotator cuff tears and 
degenerative changes of the acromioclavicular joints.  

In June 1995, Robert Mustillo, M.D. stated that the veteran 
suffered from left leg numbness and bilateral shoulder pain 
"secondary to traumas from injuries suffered during military 
service."  He stated that the veteran's left leg numbness 
and bilateral shoulder pain began after he was "blown 
several yards through the air by a mortar shell while working 
the front lines."

On VA examination in June 1996, the veteran was diagnosed as 
having remote injury to the left leg below the level of the 
knee with basically normal clinical evaluation.  Pertinent 
diagnoses on VA joints examination in May 1997 included 
status post severe sprain by history of the left ankle with 
nearly normal examination.  X-rays of the left ankle in May 
1997 showed degenerative changes at the talocalcaneal joint.

The joint motion states that the May 1997 VA examiner's 
diagnosis of "status post severe sprain by history of [the] 
left ankle and now with a nearly normal examination" 
constitutes the required nexus evidence to make the veteran's 
claim for service connection for a left leg disorder well 
grounded and mandates that the veteran be afforded a thorough 
orthopedic examination, including to determine whether or not 
he suffers from a current left leg disability.  

Notwithstanding the veteran's statements that he injured his 
shoulders many years after service, the joint motion further 
states that Dr. Mustillo's statement that the veteran 
suffered from bilateral shoulder pain "secondary to traumas 
from injuries suffered during military service" constitutes 
the required nexus evidence to make the claim for service 
connection for a bilateral shoulder disorder well grounded.  
It was mandated that this claim be fully developed on remand 
and that the veteran should be free to submit additional 
evidence and argument.
service may prove relevant to the claims and should be 
obtained on remand.

Disability rating in excess of 50 percent for PTSD

Notwithstanding the discussion regarding social and 
industrial impairment on pages 15 through 16 of the November 
1998 Board decision, the joint motion indicates that in 
denying a higher rating for PTSD, the Board placed undue 
emphasis on the veteran's inability to work due to physical 
disabilities, as opposed to PTSD.  The joint motion mandates 
that the veteran be afforded a thorough VA examination on 
remand to resolve this matter.

Potentially relevant medical records have also not been 
obtained by the RO.  For example, in an August 1997 Statement 
in Support of Claim the veteran reported that he received 
Social Security Administration (SSA) disability benefits 
based on his service-connected disability.  In his February 
1999 application for increased compensation based on 
unemployability, he further stated that he was treated by  
Dr. Baum and at the VA Medical Centers (VAMCs) in East Orange 
and Elizabeth, New Jersey.  The duty to assist includes 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  

In addition, the RO denied a total disability rating based on 
individual unemployability (TDIU) in February 1999.  A timely 
notice of disagreement with this denial was received in 
September 1999.  38 C.F.R. § 20.201 (1999).  A Statement of 
the Case on this matter must be issued, so that the veteran 
may perfect an appeal if he so desires.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999).  

Therefore, this case is REMANDED for the following:
1.  Obtain from the veteran a list of 
treatment providers for his service-
connected PTSD since 1992 and for any left 
leg or shoulder disorders since his 
separation from active service.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment he received at 
the East Orange and Elizabeth, New Jersey, 
VAMCs; from Dr. Baum; and from any 
podiatrist. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his attorney should be advised of this 
and given the opportunity to obtain and 
submit the records, in keeping with the 
veteran's responsibility to submit 
evidence in support of his claims.  
38 C.F.R. §  3.159(c).

2.  Obtain a copy of the SSA decision 
granting the veteran disability benefits.  
Obtain all the records from the SSA that 
were used in considering his claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If such records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Afford the veteran a VA examination by 
a specialist in orthopedics.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder and 
should indicate that the material was 
reviewed.  All necessary tests, including 
x-rays if warranted, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

Based on the medical documentation on file 
and examination of the veteran, the 
examiner should determine whether the 
veteran suffers from current left leg and 
bilateral shoulder disorders, and if so, 
provide an opinion as to the exact 
diagnosis, date of onset and etiology of 
any such disabilities.  If no such 
disorders are found, the examiner should 
so state.

The examiner should specifically provide 
an opinion as to whether it is at least as 
likely as not that any current left leg or 
shoulder disorder is related to any injury 
or disease in service.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

4.  Afford the veteran a VA mental 
disorders examination.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder and 
should indicate that this material was 
reviewed in its entirety.  

The examiner must conduct a detailed 
mental status examination.  The examiner 
should indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD with depression.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD with 
depression, as opposed to any nonservice-
connected psychiatric or physical 
disorders, on his social and industrial 
adaptability.  If it is medically 
impossible to distinguish symptoms 
resulting from the various disorders, the 
examiner should specifically state so in 
the examination report.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected psychiatric disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

5.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examinations.  In adjudicating the PTSD 
claim, review the evidence of record at 
the time of the 1993 rating decision that 
was considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for PTSD at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

7.  If any benefit sought remains denied, 
the veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

8.  Prepare for the veteran and his 
attorney a Statement of the Case on the 
issue of entitlement to TDIU.   It must 
include a summary of the evidence and a 
summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond in 
order to perfect an appeal of this claim 
to the Board.

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to comply with the directives 
of the joint motion, to obtain additional information, and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


